           Case 1:21-cr-00043-DAD-BAM Document 24 Filed 09/15/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JUSTIN J. GILIO
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:21-CR-00043-DAD-BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   STEVEN ERIC CABRERA,                               DATE: September 22, 2021
                                                        TIME: 1:00 p.m.
15                                Defendant.            COURT: Hon. Barbara A. McAuliffe
16

17                                              BACKGROUND

18          This case is set for status conference on September 22, 2021. On May 13, 2020, this Court

19 issued General Order 618, which suspends all jury trials in the Eastern District of California “until

20 further notice.” Under General Order 618, a judge “may exercise his or her authority to continue
21 matters, excluding time under the Speedy Trial Act with reference to the court’s prior General Order 611

22 issued on March 17, 2020 . . . with additional findings to support the exclusion in the Judge’s

23 discretion.” General Order 618, ¶ 6 (E.D. Cal. May 13, 2020). In addition, any judge “may order case-

24 by-case exceptions” to General Order 618’s provisions “at the discretion of that Judge or upon the

25 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order

26 will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020). This,
27 previous, and subsequent General Orders were entered to address public health concerns related to

28 COVID-19.

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:21-cr-00043-DAD-BAM Document 24 Filed 09/15/21 Page 2 of 5


 1           Although the General Orders address the district-wide health concern, the Supreme Court has

 2 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 3 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 4 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 5 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 6 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 7 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 8 or in writing”).

 9           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

10 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

11 justice continuances are excludable only if “the judge granted such continuance on the basis of his

12 findings that the ends of justice served by taking such action outweigh the best interest of the public and

13 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

14 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

15 the ends of justice served by the granting of such continuance outweigh the best interests of the public

16 and the defendant in a speedy trial.” Id.

17           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

18 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

19 natural disasters, or other emergencies, the government’s position is that this Court has discretion to

20 order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-week ends-
21 of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th

22 Cir. 1981). The court recognized that the eruption created “appreciable difficulty” for the trial to

23 proceed. Id. at 767-69; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing

24 Furlow to exclude time following the September 11, 2001 terrorist attacks and the resultant public

25 emergency).

26           The coronavirus poses a similar, albeit more enduring, “appreciable difficulty” to the prompt

27 proceedings mandated by the statutory rules. Recently, the Ninth Circuit enumerated a “non-

28 exhaustive” list of seven factors it found to be “relevant” in considering ends-of-justice Speedy Trial Act

       STIPULATION REGARDING EXCLUDABLE TIME               2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:21-cr-00043-DAD-BAM Document 24 Filed 09/15/21 Page 3 of 5


 1 continuances “in the context of the COVID-19 pandemic.” United States v. Olsen, --- F.3d ---, 2021 WL

 2 1589359 at *7 (9th Cir. Apr. 23, 2021). That non-exhaustive list includes: (1) whether a defendant is

 3 detained pending trial; (2) how long a defendant has been detained; (3) whether a defendant has invoked

 4 speedy trial rights since the case’s inception; (4) whether a defendant, if detained, belongs to a

 5 population that is particularly susceptible to complications if infected with the virus; (5) the seriousness

 6 of the charges a defendant faces, and in particular whether the defendant is accused of violent crimes;

 7 (6) whether there is a reason to suspect recidivism if the charges against the defendant are dismissed;

 8 and (7) whether the district court has the ability to safely conduct a trial. Id.

 9          In light of the foregoing, this Court should consider the following case-specific facts in finding

10 excludable delay appropriate in this particular case under the ends-of-justice exception, § 3161(h)(7)

11 (Local Code T4). If continued, this Court should designate a new date for the status conference. United

12 States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be

13 “specifically limited in time”).

14                                                STIPULATION

15          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

16 through defendant’s counsel of record, hereby stipulate as follows:

17          1.      By previous order, this matter was set for status conference on September 22, 2021.

18          2.      By this stipulation, defendant now moves to continue the status conference until October

19 27, 2021, and to exclude time between September 22, 2021, and October 27, 2021, under 18 U.S.C.

20 § 3161(h)(7)(A), B(iv) [Local Code T4].
21          3.      The parties agree and stipulate, and request that the Court find the following:

22                  a)      The government has represented that the discovery associated with this case

23          includes investigative reports, photographs, body camera footage, cell phone extractions, and

24          social media account data. All this discovery has been either produced directly to counsel and/or

25          made available for inspection and copying.

26                  b)      Counsel for defendant desires additional time to conduct independent

27          investigation, review the discovery (including a batch of supplemental discovery recently

28          produced), and consult with her client.

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:21-cr-00043-DAD-BAM Document 24 Filed 09/15/21 Page 4 of 5


 1                 c)      Counsel for defendant believes that failure to grant the above-requested

 2          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 3          into account the exercise of due diligence.

 4                 d)      The government does not object to the continuance.

 5                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 6          case as requested outweigh the interest of the public and the defendant in a trial within the

 7          original date prescribed by the Speedy Trial Act.

 8                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9          et seq., within which trial must commence, the time period of September 22, 2021 to October 27,

10          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

11          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

12          of the Court’s finding that the ends of justice served by taking such action outweigh the best

13          interest of the public and the defendant in a speedy trial.

14          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

15 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

16 must commence.

17          IT IS SO STIPULATED.

18

19
      Dated: September 15, 2021                               PHILLIP A. TALBERT
20                                                            Acting United States Attorney
21
                                                              /s/ JUSTIN J. GILIO
22                                                            JUSTIN J. GILIO
                                                              Assistant United States Attorney
23

24
      Dated: September 15, 2021                               /s/ Christina Corcoran
25                                                            Christina Corcoran
26                                                            Counsel for Defendant
                                                              Steven Eric Cabrera
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:21-cr-00043-DAD-BAM Document 24 Filed 09/15/21 Page 5 of 5


 1
                                                  ORDER
 2
            IT IS SO ORDERED that the status conference is continued from September 22, 2021, to October
 3
     27, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to
 4
     18 U.S.C.§ 3161(h)(7)(A), B(iv).
 5

 6
     IT IS SO ORDERED.
 7

 8      Dated:    September 15, 2021                     /s/ Barbara   A. McAuliffe          _
                                                   UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME          5
30    PERIODS UNDER SPEEDY TRIAL ACT
